Citation Nr: 1315653	
Decision Date: 05/13/13    Archive Date: 05/15/13

DOCKET NO.  10-48 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina



THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of service connection for a lumbar spine disorder.

2.  Whether new and material evidence has been submitted to reopen a claim of service connection for a right hip disorder, to include as secondary to a lumbar spine disorder.  


REPRESENTATION

Veteran represented by:	Richard Paul, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to February 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Veteran testified before the undersigned Veterans Law Judge at a video conference hearing held in October 2011.  The record contains a transcript of that hearing.
 
A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.
 
The Board notes that, in December 2011, the Veteran appears to have raised a claim of clear and unmistakable error in a March 2005 rating decision, which denied his claims for service connection for back and hip disorders, as well as a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  The RO has not yet adjudicated the CUE issue.  As such, the issue is not currently before the Board, and it is referred to the RO for appropriate action.
 
The merits of the claims for service connection for a back disorder and a right hip disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.



FINDINGS OF FACT

1.  In a March 2005 rating decision, the RO denied the Veteran's claims for service connection for a right total hip replacement and degenerative disc disease of the lumbar spine.  The Veteran was notified of the decision and of his appellate rights, but he did not appeal.  There was also no evidence received within one year of the issuance of that decision.   

2.  The evidence received since the March 2005 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claims for service connection for a lumbar spine disorder and a right hip disorder.


CONCLUSIONS OF LAW

1.  The March 2005 rating decision that denied the claims for service connection for a right total hip replacement and degenerative disc disease of the lumbar spine is final. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2012).

2.  The evidence received subsequent to the March 2005 rating decision is new and material, and the claims for service connection for a lumbar spine disorder and a right hip disorder are reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).

 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  However, in the decision below, the Board has reopened the Veteran's claims for service connection and remanded the merits of those claims for further development.  Accordingly, regardless of whether the notice and assistance requirements have been met in this case, no harm or prejudice to the appellant has resulted. See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.


New and Material Evidence

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection for certain diseases, such as arthritis, may be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Initially, the Board observes that the Veteran's claims for service connection for a lumbar spine disorder and a right hip disorder were previously considered and denied by the RO in a rating decision dates in March 2005.  The Veteran was notified of that decision and of his appellate rights in a letter sent to him that same month, but he did not appeal.  There was also no evidence received within one year of the issuance of that decision.  Therefore, the March 2005 rating decision became final. See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103. 

In March 2009, the Veteran submitted another application in which he essentially requested that the claims for service connection for a lumbar spine disorder and a right hip disorder be reopened.  The RO did later reopen those claims and adjudicated them on a de novo basis.  As will be explained below, the Board believes that the RO's adjudication regarding reopening the Veteran's claims for service connection is ultimately correct.  However, regardless of what the RO has done in cases such as this, "the Board does not have jurisdiction to consider a claim which it previously adjudicated unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find." Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); 38 U.S.C.A. §§ 5108, 7104(b).  Although this claim does not involve a prior final denial by the Board but rather by the RO, the United States Court of Veterans Appeals (Court) has held that the same statutory reopening requirements apply to prior final RO decisions. Suttmann v. Brown, 5 Vet. App. 127, 135 (1993).  Therefore, the Board is required by statute to review whether new and material evidence has been submitted to reopen the claim.  Thus, the Board has characterized the issues on appeal as whether the appellant has submitted new and material evidence to reopen the previously denied claims for service connection for a lumbar spine disorder and a right hi disorder.

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence. 38 U.S.C.A. § 5108.  For applications to reopen filed after August 29, 2001, as was the application to reopen the claims in this case, new and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance. See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed. See Justus v. Principi, 3 Vet. App. 510, 513   (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness). 

The United States Court of Appeals for Veterans Claims (Court) has held that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist. Id. at 118.

As noted above, the RO previously denied the Veteran's claims for service connection for a lumbar spine disorder and a right hip disorder in a March 2005 rating decision.  The evidence before the RO at the time of that decision included the Veteran's claim, his service treatment records, and his post-service medical records.  In the decision, the RO noted that the Veteran's service treatment records were negative for any treatment or diagnosis of a chronic right hip disorder or injury.  Although they did document complaints of low back pain after he fell down several stairs in 1980, x-rays were normal, no further complaints were documented, and a discharge examination was normal in November 1982.  It was also noted that the Veteran later complained of right hip pain following a motor vehicle accident in May 2004.  The RO ultimately denied both claims because there was no evidence relating his current disorders to his military service.  

The evidence received since the March 2005 rating decision includes VA medical records documenting a current lumbar spine disorder and right hip disorder; records from the Social Security Administration (SSA) showing that he was granted disability benefits for osteoarthritis and allied disorders, as well as ischemic heart disease; and, private medical records noting complaints of hip pain as early as August 2001 and complaints of back pain since 1999.  The record also includes a transcript of the Veteran's October 2011 hearing before the Board.  At that time, he testified that he injured his back during service after a parachute jump.  He clarified that, although a record stated that his back injury was after a parachute jump at age 19, it was actually when he was 20 and in service.  He stated that he had never jumped out of an airplane prior to service.   The Veteran also stated that he sought treatment for his back during service and was eventually sent to supply school and put on light duty for the remainder of his enlistment.  He testified that he continued to experience back pain after service and had difficulty completing the duties of his employment as an appliance technician.  In addition, the Veteran contended that his right hip disorder developed as a result of his back disorder.  

The newly received evidence, namely the Veteran's hearing testimony, indicates that he may have injured his back in service and that he has since had symptoms that may be related to the injury.  He also provided testimony possibly relating his right hip disorder to a lumbar spine disorder.  Therefore, this evidence relates to an unestablished fact necessary to substantiate the claims and raises a reasonable possibility of substantiating them.  Indeed, as will be discussed below, the duty to afford him a VA examination has been triggered. Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Moreover, as noted above, for purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the Board finds that new and material evidence has been submitted to reopen the previously denied claims.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the appellant's claims can be addressed.

 
ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a lumbar spine disorder is reopened, and to this extent only, the appeal is granted. 

New and material evidence having been submitted, the claim of entitlement to service connection for a right hip disorder is reopened, and to this extent only, the appeal is granted.
REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).
  
The United States Court of Appeals for Veterans Claims (Court) has held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case. See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4)(i) (2012). 

In this case, the Veteran has not been afforded a VA examination in connection with his claims for service connection for a lumbar spine disorder and a right hip disorder.  His service treatment records show that he complained of low back pain after falling down stairs in July 1980, and an x-ray report at that time revealed a Schmorl's node at the superior surface of the L1.  An August 1980 treatment record also documents complaints of trauma to the Veteran's upper back lasting the prior three weeks.  In addition, the Veteran complained of low back pain in October 1982 and stated that he had previous trouble with his back, and upon discharge from service, the Veteran reported that he had sustained a back injury.  His current treatment records also indicate that he has been diagnosed with a low back disorder and arthritis of the right hip, which he contends is secondary to his low back disorder.  

In short, there is evidence of an injury and complaints of back pain in service, as well as current diagnoses.  Moreover, the Veteran has alleged that he continued to have symptoms of a lumbar spine disorder since service and that his right hip disorder developed as a result of the lumbar spine disorder.  Therefore, the Board finds that a VA examination is necessary to determine the nature and etiology of any current lumbar spine and right hip disorders that may be present.

In addition, the Court has held that the failure by the BVA to enforce compliance with the requirements of 38 U.S.C.A. § 5103(a) for the VA to inform a claimant of the information or evidence necessary to substantiate a claim, as well as to inform a claimant of which evidence the VA would seek to provide and which evidence the claimant is to provide, is remandable error.  In this case, it does not appear that the Veteran has been adequately notified in connection with his claims for service connection for a lumbar spine disorder and a right hip disorder.  In this regard, the record contains a letter that informed him of what the evidence must show to establish service connection on a direct basis, notified him of the division of responsibilities in obtaining the evidence, and explained how disability ratings and effective dates are determined.  However, the letter did not notify the Veteran of what evidence was necessary to substantiate a claim for service connection on a secondary basis.  The Court has indicated that such specific notice is required to comply with the law. Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). Therefore, upon remand, the Veteran should be provided proper notice.

The Board further notes that the Veteran had not been provided with the all of the laws and regulations pertinent to his service connection claims.  In particular, he has contended that his right hip disorder is secondary to his lumbar spine disorder.  However, the statement of the case (SOC) and supplemental statement of the case did not contain the provisions of 38 C.F.R. § 3.310.  Thus, upon remand, the Veteran should be provided notice of the applicable regulation. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the Veteran a notice letter in connection with his claim for service connection for a lumbar spine disorder and a right hip disorder.  The letter should (1) inform him of the information and evidence that is necessary to substantiate the claim; (2) inform him about the information and evidence that VA will seek to provide; and, (3) inform him about the information and evidence he is expected to provide. Specifically, the letter should notify him of the evidence necessary to substantiate the claims on both a direct and secondary basis. The letter should also explain how disability ratings and effective dates are determined.

2.  The Veteran should be afforded a VA examination to determine the nature and etiology of any lumbar spine and right hip disorders that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current back disorders.  For each diagnosis identified, he or she should state whether it is at least as likely as not that the disorder manifested in service or within one year thereafter or is otherwise related to his military service, including the documented symptomatology therein.

The examiner should also identify all current right hip disorders.  For each diagnosis identified, he or she should state whether it is at least as likely as not that the disorder manifested in service or within one year thereafter or is otherwise  is related to the Veteran's military service.  The examiner should also opine as to whether it is at least as likely as not that the current disorder was caused by or permanently aggravated by a lumbar spine disorder.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear rationale for all opinions and a discussion of the facts and medical principles involved must be provided.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  The RO should review the examination report to ensure that it is in complete compliance with this remand.  If the report is deficient in any manner, the RO should implement corrective procedures. 

4.  After completing the above actions, the RO should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs. 

5.  When the development has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  This SSOC should set forth all applicable laws and regulations, including 38 C.F.R. § 3.310.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals










Department of Veterans Affairs


